      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                                Entered 04/25/19 17:00:48            Page 1 of 19
Steele Law Firm, PLLC
3629 Lovell Avenue
Suite 100
Fort Worth, TX 76107

Bar Number: 24070673
Phone: (682) 231-0909

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Troy Russell Mitchell                      xxx-xx-8609             §          Case No:
       11741 Bobcat Drive                                                 §
                                                                                     Date:        4/25/2019
       Fort Worth, TX 76244                                               §
                                                                          §          Chapter 13
                                                                          §
      Brenda Kaye Mitchell                        xxx-xx-7594
      11741 Bobcat Drive
      Fort Worth, TX 76244



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,175.00                      Value of Non-exempt property per § 1325(a)(4):       $1,267.72
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $130,500.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                                 Entered 04/25/19 17:00:48                  Page 2 of 19
Case No:
Debtor(s):    Troy Russell Mitchell
              Brenda Kaye Mitchell



                                                          MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,175.00     per month, months    1         to   60    .

          For a total of    $130,500.00     (estimated " Base Amount ").
          First payment is due      5/25/2019       .
          The applicable commitment period ("ACP") is          60    months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
             $1,267.72        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00          and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                             SCHED. AMOUNT          %         TERM (APPROXIMATE)             TREATMENT
                                                                                                  (MONTHS __ TO __)             $__ PER MO.

C. ATTORNEY FEES: To                      Steele Law Firm, PLLC             , total:        $3,700.00     ;
      $400.00   Pre-petition;             $3,300.00     disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                           SCHED.               DATE             %      TERM (APPROXIMATE)             TREATMENT
                                                    ARR. AMT         ARR. THROUGH                  (MONTHS __ TO __)
Ocwen Loan Servicing                                    $10,363.57       4/30/2019       0.00%         Month(s) 5-60                      Pro-Rata
11741 Bobcat Drive




                                                                     Page 2
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                              Entered 04/25/19 17:00:48                  Page 3 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Ocwen Loan Servicing                                                   59 month(s)                    $1,213.01                  7/1/2019
11741 Bobcat Drive

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Ocwen Loan Servicing                                 $2,426.02    5/2019 - 6/2019       0.00%        Month(s) 5-60                    Pro-Rata
11741 Bobcat Drive

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

American Credit Acceptance                         $17,404.00         $11,175.00       4.25%         Month(s) 1-4                      $139.69
2015 Chrysler 200 C                                                                    4.25%         Month(s) 5-5                      $246.63
                                                                                       4.25%         Month(s) 6-60                     $214.41
Consumer Portfolio Service                         $18,042.00          $7,985.00       4.25%         Month(s) 1-4                       $99.81
2013 Chevrolet Malibu                                                                  4.25%         Month(s) 5-5                      $176.23
                                                                                       4.25%         Month(s) 6-60                     $153.21

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The Villages of Woodland Springs HOA                                   $3,464.29       0.00%                                          Pro-Rata
11741 Bobcat Drive

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                             Entered 04/25/19 17:00:48                 Page 4 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $4,000.00       Month(s) 5-60                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ad Astra Recovery                                                 $1,867.00
Alliance One                                                         $63.11
American Credit Acceptance                                        $6,229.00 Unsecured portion of the secured debt (Bifurcated)
Anytime Fitness                                                       $0.00
AT& T Directv                                                       $405.00
Banfield Pet Hospital                                               $658.00
Baylor Medical Center                                               $175.00
Baylor Medical Center                                                $40.00
Caine & Weiner                                                    $1,438.00
CarMax Auto Finance                                                   $0.00
Cash Store                                                            $0.00
Cashnet USA                                                         $750.61
Citibank/The Home Depot                                           $4,570.00
Conn's Home Plus                                                  $2,459.00
Conns                                                             $1,523.00
Consumer Portfolio Service                                       $10,057.00 Unsecured portion of the secured debt (Bifurcated)

                                                                Page 4
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                          Entered 04/25/19 17:00:48               Page 5 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

Credit Systems International, Inc                                 $100.00
Credit Systems International, Inc.                                 $40.00
Dyck Oneal                                                        $844.00
Dyck Oneal                                                        $433.00
Elephant Auto Insurance                                           $818.44
Endocrine and Thyroid Center                                      $106.00
Health Care Clinics                                                $30.00
Heart Care                                                         $40.00
I C System Inc                                                    $658.00
I C System Inc                                                    $405.00
I C System Inc                                                    $106.00
Keller EMS                                                        $100.00
Keller Fire & Rescue                                              $100.00
Luther Appliance & Fur                                             ($1.00)
Midland Funding                                                   $755.00
Music & Arts                                                      $194.27
NTTA - Bankruptcy Dept.                                         $1,096.36
Plain Green Loans                                                   $0.00
Plain Green Loans                                                   $0.00
Progressive Insurance                                           $1,438.00
Progressive Leasing                                             $2,232.00
Pulman, Cappuccio & Pullen                                          $0.00
Regional Acceptance Co                                         $16,654.00
Speedy Cash                                                     $1,867.00
Synchrony Bank                                                    $755.00
Synchrony Bank/ JC Penneys                                          $0.00
Take Care Health Systems                                           $30.00
Texas Medicine Resources                                        $1,254.00
U.S. Department of Education                                    $6,156.00
U.S. Department of Education                                    $3,938.00
United Revenue Corp.                                            $1,254.00
USAA Federal Savings Bank                                       $1,748.00

TOTAL SCHEDULED UNSECURED:                                     $73,385.79

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)      TREATMENT
                                                                                            (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.




                                                              Page 5
        Case 19-41670-mxm13 Doc 2 Filed 04/25/19                              Entered 04/25/19 17:00:48                   Page 6 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 6
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                                Entered 04/25/19 17:00:48                   Page 7 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 7
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                               Entered 04/25/19 17:00:48                   Page 8 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 8
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                               Entered 04/25/19 17:00:48                   Page 9 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-41670-mxm13 Doc 2 Filed 04/25/19                             Entered 04/25/19 17:00:48                  Page 10 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Lindsay D Steele
Lindsay D Steele, Debtor's(s') Attorney                                   Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Lindsay D Steele                                                      24070673
Lindsay D Steele, Debtor's(s') Counsel                                    State Bar Number




                                                               Page 10
     Case 19-41670-mxm13 Doc 2 Filed 04/25/19                             Entered 04/25/19 17:00:48                 Page 11 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    25th day of April, 2019       :

(List each party served, specifying the name and address of each party)


Dated:              April 25, 2019                                        /s/ Lindsay D Steele
                                                                          Lindsay D Steele, Debtor's(s') Counsel

Ad Astra Recovery                                   Baylor Medical Center                               Citibank/The Home Depot
xxx7997                                             xxx7047                                             xxxxxxxxxxxx1245
7330 West 33rd Street North                         PO Box 847229                                       Attn: Recovery/Centralized Bankruptcy
Suite 118                                           Dallas, TX 75284                                    PO Box 790034
Wichita, KS 67205                                                                                       St Louis, MO 63179


Alliance One                                        Baylor Medical Center                               Conn's Home Plus
xxxx5110                                            2001 Bryan Street, Suite 2600                       xxxxx4530
6160 Mission Gorge Road, Suite 300                  Dallas, TX 75201-3005                               Attn: Bankruptcy Dept
San Diego, CA 92120                                                                                     PO Box 2358
                                                                                                        Beaumont, TX 77704


American Credit Acceptance                          Caine & Weiner                                      Conns
xxxxxxxxxxxxx1001                                   xxxx0776                                            xxxxxxxxxxxxxxxxxxx0119
Attn: Bankruptcy Dept                               Attn: Bankruptcy                                    Attn: Bankruptcy Department
961 E Main St                                       5805 Sepulveda Blvd                                 PO Box 815867
Spartanburg, SC 29302                               Sherman Oaks, CA 91411                              Dallas, TX 75234


Anytime Fitness                                     CarMax Auto Finance                                 Consumer Portfolio Service
c/o ABC Financial                                   xxxx7753                                            xxxxxxx8163
8320 Arkansas 107                                   Attn: Bankruptcy                                    Attn: Bankruptcy
Sherwood, AR 72120                                  PO Box 440609                                       PO Box 57071
                                                    Kennesaw, GA 30160                                  Irvine, CA 92619


AT& T Directv                                       Cash Store                                          Credit Systems International, Inc
xxxx1233                                            Attn: Bankruptcy Department                         xxxxx4735
c/o I C System Inc                                  1901 Gateway Dr.                                    Attn: Bankruptcy
PO Box 64378                                        Irving, Texas 75038                                 PO Box 1088
St Paul, MN 55164                                                                                       Arlington, TX 76004


Banfield Pet Hospital                               Cashnet USA                                         Credit Systems International, Inc.
xxxxxxx0001                                         xxxx6548                                            PO BOX 1088
c/o I C System Inc                                  175 W. Jackson Blvd., Suite 1000                    Arlington, TX 76044
PO Box 64378                                        Chicago, IL 60604
St Paul, MN 55164




                                                               Page 11
     Case 19-41670-mxm13 Doc 2 Filed 04/25/19            Entered 04/25/19 17:00:48     Page 12 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

Dyck Oneal                            I C System Inc                          Music & Arts
xxxxx3923                             xxxx0489                                xxx2196
Attn: Bankruptcy Dept                 Attn: Bankruptcy                        5295 Westview Drive, Suite 300
6060 N central Expressway Suite 200   P.O. Box 64378                          Frederick, MD 21703
Dallas, TX 75206                      St. Paul, MN 55164


Dyck Oneal                            Internal Revenue Service                NTTA - Bankruptcy Dept.
xxxxx3924                             xxx-xx-8609                             xxxxx2245
Attn: Bankruptcy Dept                 Special Procedures - Insolvency         5900 W Plano Parkway
6060 N central Expressway Suite 200   PO BOX 7346                             Plano, TX 75093
Dallas, TX 75206                      Philadelphia, PA 19101-7346


Elephant Auto Insurance               Internal Revenue Service                Ocwen Loan Servicing
xxx-xxx-x74-93                        Special Procedures-Insolvency           xxxx4282
PO Box 75658                          P.O. Box 7346                           Attn: Research/Bankruptcy
Baltimore, MD 21275                   Philadelphia, PA 19101-7346             1661 Worthington Rd Ste 100
                                                                              West Palm Beach, FL 33409


Endocrine and Thyroid Center          Keller EMS                              Ocwen Loan Servicing
xxxx0489                              xxxxx4735                               Attn: Research/Bankruptcy
c/o I C System Inc                    c/o Credit Systems International, Inc   1661 Worthington Rd Ste 100
P.O. Box 64378                        PO Box 1088                             West Palm Beach, FL 33409
St. Paul, MN 55164                    Arlington, TX 76004


Health Care Clinics                   Keller Fire & Rescue                    Plain Green Loans
xxxxx7908                             xxx-xxxxxxx701:1                        93 Mack Road, Suite 600
c/o Credit Management                 PO Box 612082                           Box Elder, MT 59521
PO Box 7739                           Dallas, TX 75261-2082
Rochester, MN 55903


Heart Care                            Linebarger Goggan Blair & Sampson,      Plain Green Loans
1600 W. College Street, Suite 620     LLP                                     xx0650
Grapevine, TX 76051                   2323 Bryan Street, Suite 1600           Attn: Bankruptcy
                                      Dallas. TX 75201                        1900 Frost Rd Ste 100
                                                                              Bristol, PA 19007


I C System Inc                        Luther Appliance & Fur                  Progressive Insurance
xxxxxxx0001                           x6155                                   xxxx0776
Attn: Bankruptcy                      129 Oser Ave Ste A                      c/o Caine & Weiner
PO Box 64378                          Hauppauge, NY 11788                     5805 Sepulveda Blvd
St Paul, MN 55164                                                             Sherman Oaks, CA 91411


I C System Inc                        Midland Funding                         Progressive Leasing
xxxx1233                              xxxxxx4636                              xxxxx8749
Attn: Bankruptcy                      2365 Northside Dr Ste 300               256 West Data Drive
PO Box 64378                          San Diego, CA 92108                     Draper, UT 84020
St Paul, MN 55164




                                               Page 12
     Case 19-41670-mxm13 Doc 2 Filed 04/25/19           Entered 04/25/19 17:00:48   Page 13 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

Pulman, Cappuccio & Pullen           Troy Russell Mitchell
2161 NW Military HWY #400            11741 Bobcat Drive
San Anotnio, TX 78213                Fort Worth, TX 76244




Regional Acceptance Co               U.S. Department of Education
xxxxx5901                            xxxx4545
Attn: Bankruptcy                     ECMC/Bankruptcy
PO Box 1487                          PO Box 16408
Wilson, NC 27894                     Saint Paul, MN 55116


Speedy Cash                          U.S. Department of Education
xxx7997                              xxxx1329
c/o Ad Astra Recovery                ECMC/Bankruptcy
7330 West 33rd Street North, Suite   PO Box 16408
118                                  Saint Paul, MN 55116
Wichita, KS 67205

Synchrony Bank                       United Revenue Corp.
xxxxxx4636                           xxx7405
c/o Midland Funding                  204 Billings Street
2365 Northside Dr Ste 300            Suite 120
San Diego, CA 92108                  Arlington, TX 76010


Synchrony Bank/ JC Penneys           United States Trustee
xxxxxxxxxxxx9242                     1100 Commerce Street
Attn: Bankruptcy                     Room 976
PO Box 956060                        Dallas, TX 75242-1496
Orlando, FL 32896


Take Care Health Systems             USAA Federal Savings Bank
xxxxx-xxxxxx7908                     Attn: Bankruptcy
PO Box 74008594                      10750 McDermott Freeway
Chicago, IL 60674                    Houston, TX 78288-0544



Texas Medicine Resources
xxx7405
c/o United Revenue Corp.
204 Billings Street, Suite 120
Arlington, TX 76010


The Villages of Woodland Springs
HOA
xxxxx xxxxat Dr.
c/o First Service
3102 Oak Lawn Ave #202
Dallas, TX 75219




                                              Page 13
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                               Entered 04/25/19 17:00:48                         Page 14 of 19
Steele Law Firm, PLLC
3629 Lovell Avenue
Suite 100
Fort Worth, TX 76107

Bar Number: 24070673
Phone: (682) 231-0909
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                              Revised 10/1/2016

IN RE: Troy Russell Mitchell                       xxx-xx-8609       §     CASE NO:
       11741 Bobcat Drive                                            §
       Fort Worth, TX 76244                                          §
                                                                     §
                                                                     §

        Brenda Kaye Mitchell                       xxx-xx-7594
        11741 Bobcat Drive
        Fort Worth, TX 76244




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        4/25/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,175.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward
 Trustee Percentage Fee                                                                           $217.00                              $217.50
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $56.70                                $0.00
 Subtotal Expenses/Fees                                                                           $278.70                              $217.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,896.30                            $1,957.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                            Scheduled           Value of        Protection           Protection
 Name                                 Collateral                              Amount           Collateral      Percentage       Payment Amount
 American Credit Acceptance           2015 Chrysler 200 C                  $17,404.00         $11,175.00           1.25%                $139.69
 Consumer Portfolio Service           2013 Chevrolet Malibu                $18,042.00          $7,985.00           1.25%                 $99.81

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $239.50

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Ocwen Loan Servicing                 11741 Bobcat Drive                    7/1/2019         $160,568.00      $223,303.00              $1,213.01

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,213.01




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-41670-mxm13 Doc 2 Filed 04/25/19                              Entered 04/25/19 17:00:48                  Page 15 of 19
Case No:
Debtor(s):   Troy Russell Mitchell
             Brenda Kaye Mitchell

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $239.50
      Debtor's Attorney, per mo:                                                                                              $1,656.80
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,213.01
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $239.50
      Debtor's Attorney, per mo:                                                                                               $504.99
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         4/25/2019

 /s/ Lindsay D Steele
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-41670-mxm13 Doc 2 Filed 04/25/19                          Entered 04/25/19 17:00:48          Page 16 of 19
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Troy Russell Mitchell                                                   CASE NO.
                                     Debtor


          Brenda Kaye Mitchell                                                   CHAPTER     13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on April 25, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ Lindsay D Steele
                                 Lindsay D Steele
                                 Bar ID:24070673
                                 Steele Law Firm, PLLC
                                 3629 Lovell Avenue
                                 Suite 100
                                 Fort Worth, TX 76107
                                 (682) 231-0909


Ad Astra Recovery                                AT& T Directv                                 Caine & Weiner
xxx7997                                          xxxx1233                                      xxxx0776
7330 West 33rd Street North                      c/o I C System Inc                            Attn: Bankruptcy
Suite 118                                        PO Box 64378                                  5805 Sepulveda Blvd
Wichita, KS 67205                                St Paul, MN 55164                             Sherman Oaks, CA 91411


Alliance One                                     Banfield Pet Hospital                         CarMax Auto Finance
xxxx5110                                         xxxxxxx0001                                   xxxx7753
6160 Mission Gorge Road, Suite 300               c/o I C System Inc                            Attn: Bankruptcy
San Diego, CA 92120                              PO Box 64378                                  PO Box 440609
                                                 St Paul, MN 55164                             Kennesaw, GA 30160


American Credit Acceptance                       Baylor Medical Center                         Cash Store
xxxxxxxxxxxxx1001                                xxx7047                                       Attn: Bankruptcy Department
Attn: Bankruptcy Dept                            PO Box 847229                                 1901 Gateway Dr.
961 E Main St                                    Dallas, TX 75284                              Irving, Texas 75038
Spartanburg, SC 29302


Anytime Fitness                                  Baylor Medical Center                         Cashnet USA
c/o ABC Financial                                2001 Bryan Street, Suite 2600                 xxxx6548
8320 Arkansas 107                                Dallas, TX 75201-3005                         175 W. Jackson Blvd., Suite 1000
Sherwood, AR 72120                                                                             Chicago, IL 60604
       Case 19-41670-mxm13 Doc 2 Filed 04/25/19                          Entered 04/25/19 17:00:48          Page 17 of 19
                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

  IN RE: Troy Russell Mitchell                                                     CASE NO.
                                       Debtor


          Brenda Kaye Mitchell                                                     CHAPTER    13
                                     Joint Debtor

                                                    CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #1)

Citibank/The Home Depot                             Dyck Oneal                                 I C System Inc
xxxxxxxxxxxx1245                                    xxxxx3924                                  xxxx0489
Attn: Recovery/Centralized Bankruptcy               Attn: Bankruptcy Dept                      Attn: Bankruptcy
PO Box 790034                                       6060 N central Expressway Suite 200        P.O. Box 64378
St Louis, MO 63179                                  Dallas, TX 75206                           St. Paul, MN 55164


Conn's Home Plus                                    Elephant Auto Insurance                    Internal Revenue Service
xxxxx4530                                           xxx-xxx-x74-93                             xxx-xx-8609
Attn: Bankruptcy Dept                               PO Box 75658                               Special Procedures - Insolvency
PO Box 2358                                         Baltimore, MD 21275                        PO BOX 7346
Beaumont, TX 77704                                                                             Philadelphia, PA 19101-7346


Conns                                               Endocrine and Thyroid Center               Internal Revenue Service
xxxxxxxxxxxxxxxxxxx0119                             xxxx0489                                   Special Procedures-Insolvency
Attn: Bankruptcy Department                         c/o I C System Inc                         P.O. Box 7346
PO Box 815867                                       P.O. Box 64378                             Philadelphia, PA 19101-7346
Dallas, TX 75234                                    St. Paul, MN 55164


Consumer Portfolio Service                          Health Care Clinics                        Keller EMS
xxxxxxx8163                                         xxxxx7908                                  xxxxx4735
Attn: Bankruptcy                                    c/o Credit Management                      c/o Credit Systems International, Inc
PO Box 57071                                        PO Box 7739                                PO Box 1088
Irvine, CA 92619                                    Rochester, MN 55903                        Arlington, TX 76004


Credit Systems International, Inc                   Heart Care                                 Keller Fire & Rescue
xxxxx4735                                           1600 W. College Street, Suite 620          xxx-xxxxxxx701:1
Attn: Bankruptcy                                    Grapevine, TX 76051                        PO Box 612082
PO Box 1088                                                                                    Dallas, TX 75261-2082
Arlington, TX 76004


Credit Systems International, Inc.                  I C System Inc                             Linebarger Goggan Blair & Sampson,
PO BOX 1088                                         xxxxxxx0001                                LLP
Arlington, TX 76044                                 Attn: Bankruptcy                           2323 Bryan Street, Suite 1600
                                                    PO Box 64378                               Dallas. TX 75201
                                                    St Paul, MN 55164


Dyck Oneal                                          I C System Inc                             Luther Appliance & Fur
xxxxx3923                                           xxxx1233                                   x6155
Attn: Bankruptcy Dept                               Attn: Bankruptcy                           129 Oser Ave Ste A
6060 N central Expressway Suite 200                 PO Box 64378                               Hauppauge, NY 11788
Dallas, TX 75206                                    St Paul, MN 55164
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                        Entered 04/25/19 17:00:48         Page 18 of 19
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Troy Russell Mitchell                                                 CASE NO.
                                   Debtor


         Brenda Kaye Mitchell                                                 CHAPTER     13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #2)

Midland Funding                                 Progressive Insurance                      Take Care Health Systems
xxxxxx4636                                      xxxx0776                                   xxxxx-xxxxxx7908
2365 Northside Dr Ste 300                       c/o Caine & Weiner                         PO Box 74008594
San Diego, CA 92108                             5805 Sepulveda Blvd                        Chicago, IL 60674
                                                Sherman Oaks, CA 91411


Music & Arts                                    Progressive Leasing                        Texas Medicine Resources
xxx2196                                         xxxxx8749                                  xxx7405
5295 Westview Drive, Suite 300                  256 West Data Drive                        c/o United Revenue Corp.
Frederick, MD 21703                             Draper, UT 84020                           204 Billings Street, Suite 120
                                                                                           Arlington, TX 76010


NTTA - Bankruptcy Dept.                         Pulman, Cappuccio & Pullen                 The Villages of Woodland Springs HOA
xxxxx2245                                       2161 NW Military HWY #400                  xxxxx xxxxat Dr.
5900 W Plano Parkway                            San Anotnio, TX 78213                      c/o First Service
Plano, TX 75093                                                                            3102 Oak Lawn Ave #202
                                                                                           Dallas, TX 75219


Ocwen Loan Servicing                            Regional Acceptance Co                     Troy Russell Mitchell
xxxx4282                                        xxxxx5901                                  11741 Bobcat Drive
Attn: Research/Bankruptcy                       Attn: Bankruptcy                           Fort Worth, TX 76244
1661 Worthington Rd Ste 100                     PO Box 1487
West Palm Beach, FL 33409                       Wilson, NC 27894


Ocwen Loan Servicing                            Speedy Cash                                U.S. Department of Education
Attn: Research/Bankruptcy                       xxx7997                                    xxxx4545
1661 Worthington Rd Ste 100                     c/o Ad Astra Recovery                      ECMC/Bankruptcy
West Palm Beach, FL 33409                       7330 West 33rd Street North, Suite 118     PO Box 16408
                                                Wichita, KS 67205                          Saint Paul, MN 55116


Plain Green Loans                               Synchrony Bank                             U.S. Department of Education
93 Mack Road, Suite 600                         xxxxxx4636                                 xxxx1329
Box Elder, MT 59521                             c/o Midland Funding                        ECMC/Bankruptcy
                                                2365 Northside Dr Ste 300                  PO Box 16408
                                                San Diego, CA 92108                        Saint Paul, MN 55116


Plain Green Loans                               Synchrony Bank/ JC Penneys                 United Revenue Corp.
xx0650                                          xxxxxxxxxxxx9242                           xxx7405
Attn: Bankruptcy                                Attn: Bankruptcy                           204 Billings Street
1900 Frost Rd Ste 100                           PO Box 956060                              Suite 120
Bristol, PA 19007                               Orlando, FL 32896                          Arlington, TX 76010
      Case 19-41670-mxm13 Doc 2 Filed 04/25/19                       Entered 04/25/19 17:00:48   Page 19 of 19
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Troy Russell Mitchell                                               CASE NO.
                                   Debtor


         Brenda Kaye Mitchell                                                CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #3)

United States Trustee
1100 Commerce Street
Room 976
Dallas, TX 75242-1496



USAA Federal Savings Bank
Attn: Bankruptcy
10750 McDermott Freeway
Houston, TX 78288-0544
